Title: To Benjamin Franklin from Joseph Galloway, 16 June 1766
From: 
To: 


Dear Sir
Philada. June 16th. 1766
I wrote to you, by Captains Falkner and Egdon last Week, Since which I have received your Favor of the 12th. of April. I now do, what I ought to have done long before, Sincerely Thank you, for the frequent Intelligences which I have received on publick Affairs. And altho a Continuance of that Favor will ever be very grateful to me, yet I am not so unreasonable as to desire, you will in the midst of your very important Engagements, take the Trouble of answering all my long and tedious Scrawls. They were intended to give you Information of what passed here, not to draw particular Answers which must engross too much of that Time, which you have ever employed for the Interest of your Country and the Benefit of Mankind.
I have Sent to Mr. Hall an Extract of your letter which justly Characterises those Worthy Men now at the Head of public Affairs. I pray God they may long Continue in their Stations. Nothing has been or shall be wanting in my Power, to impress the Minds of the People here with a just Sense of their Integrity Prudence and Justice. For this Purpose, I have Inserted many Extracts of Letters from Time to Time in the Publick Papers, mentioning their Virtues and Good Disposition towards America.
It greatly revives the People here, to find, by your Letter to the Committee of Correspondence, that our Petitions for a Royal Government, will be proceeded on, as soon as the general Affairs of the Colonies are Settled. The Proprietor T.P. in the Winter, wrote so positive and circumstantial a Letter respecting it’s being laid aside, forever, that it greatly dismay’d them, till your Letter to the Contrary was made known. This rendered them more easy.
I do not think the House will proceed to expel the Ch. J., but from their present Temper, I think they will transmit his Character to posterity, on record, in a Light which will not reflect much Honor on his Children. At our last Sitting he positively charged you, with being one of the greatest Enemies to the Repeal of the Stamp Act, in England, and that he coud prove it. But this happening in the Midst of a warm Debate, respecting the resolve about granting Requisitions to the Crown, and the Obstructions thereto occasioned by Proprietary Instructions, the Speaker called to Order, and so the Matter drop’d for that Time. But this infamous and Groundless Charge has filled the Members as well as the People out of Doors, with so much resentment, that they all Cry out, “it is Time, his Calumnies had met with the Censures they Deserve”. And as the House is determined to resume the Matter in September next I wish you woud Favor me, if you Approve, with your Examination in the House of Commons by the Earliest Opportunity; Perhaps it woud be well to have it Certified by the Clerk.
I am greatly rejoiced at the intended Regulations of the American Commerce, and particularly at the Design of making Dominica a Free Port. The most extensive Advantages will flow from the taking off every Incumbrance on the Trade with the Spaniards. And perhaps will in some Small Degree relieve us from the Distress we suffer, for want of a Medium of Trade of our Own. But I fear it will not effectually do it, as the Gold and Silver we may Smuggle from the Spaniard, will like the Birds of Passage Continue but a Small Time among us, and take their Flight to the Mother Country in Lieu of her Manufactures. A Currency of our Own, permanent and fixt in its Value, seems therefore Necessary to our Commerce, and will inable us with less reserve to Ship Home the Money we receive from Abroad. I wish the Colonies coud be gratified in this Matter this Year, because it would enable them to pay not only their Colony debts with more Punctuality as well as those to Brittain—which at present they are really not able to do, without breaking up a Multitude of Good Livers and reputable Families. But my Dear Friend, so much has been done, for us, this Year, That our Hearts ought to be filled with Gratitude instead of Murmurs. And what remains to be done shoud be waited for with a Decent and respectful Patience.
Powel not being Arrived, I have not received the Power from Governor Dennys Executors—When it comes [nothing] shall be wanting on my Part, to fulfil the Trust they shall repose in me with our Friend Mr. Hughes.
It may not be amiss to inform you, That The Proprietary Party give out, that they have Assurances from the Proprietors, that they never will Consent to a Surrender of the Government, without giving their Friends 12 Months Notice, that they may provide for themselves, I suppose, by obtaining All their Commissions during Good Behaviour, which I conclude will not be agreeable to the Crown. I am, as ever, my Dear Friend yours Affectionately
Jos. Galloway
Benja. Franklin Esqr.
 
Addressed: To / Benjamin Franklin Esquire / Craven Street / London
